Opinion issued January 21, 2010








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00680-CV



HARRIETTE STEPHEN AND OSCAR STEPHEN,  Appellants

V.

NANCY VICKERS AND KEVIN MARTINE,  Appellees



On Appeal from the 55th District Court
 Harris County, Texas
Trial Court Cause No. 2006-59565



MEMORANDUM OPINION	Appellants, Harriette Stephen and Oscar Stephen, have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208
(Vernon Supp. 2009); 51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2009)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellants,
Harriette Stephen and Oscar Stephen, did not adequately respond.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.